PER CURIAM.
This case comes before the court on appeal from an adverse judgment by Judge P. H. Marshall, entered in the U. S. District Court for the Northern District of Illinois, on March 14, 1974, denying appellants’ motions for preliminary injunctions, granting defendants’ motion for summary judgment and dismissing plaintiffs’ actions. Plaintiffs’ cases were consolidated because they present similar facts and common questions of law concerning the amount of evidence a tax-supported institution of higher education must have in order to expel students for allegedly cheating on final examinations.
After considering the record, the briefs submitted to this court, and the oral arguments of counsel, we affirm *106and adopt the opinion of the District Court, 375 F.Supp. 95 (N.D.Ill.1974), as the opinion of this court.
Accordingly, the judgment of the District Court in this appeal is
Affirmed.